Stover, J. (dissenting):
It seems to me that the position taken in the prevailing opinion of this case is based upon a too limited interpretation of the statute. The narrowing of the act done to the final culmination, it seems to me, is not the interpretation that should be given to the statute.
The act complained of is the assault which was made upon the deceased, and during which the acts of violence were committed. It may be quite true that the jury were unable to determine that the defendant, whose trial is now being reviewed, did actually commit the stabbing, but they have found by the verdict that he did take part in the assault and was present, and as the jury with ample evidence before them to justify a finding of murder or assault, have, in their leniency, and under the rule which gives the prisoner the benefit of a doubt, found him guilty of the lesser crime, we ought not to so restrict our construction as to say that it was contemplated that the statute would not permit a conviction of assault which resulted in death, simply because one of the acts committed' during the combined assault of the two defendants could not be traced to the hand of the defendant whose trial is being reviewed.
The jury Would have been justified under the evidence in finding him guilty of a greater crime, and he ought not now to escape the punishment of a crime which the evidence clearly warrants, because *487jury, in the discharge of their duty, have seen fit to give him the benefit of a doubt under the law.
I think he was properly convicted of the assault and that the fair intendment of the statute is that where an assault is charged or complained of, and the evidence established the assault, although death may not be traced directly to the hand of the defendant, he may be convicted of the assault; that the act complained of, under the circumstances, is the assault, and that where an assault is charged, it is not necessary that every detail of the assault charged be set forth. The act complained of is the assault.
Judgment of conviction reversed and a new trial ordered in the Steuben County Court.